November        18. 1974


The Honorable Roy W. Mouer                   I:     Opinion No.     H-    452       ~.
Securities    Commissioner
709 State Finance Building                          Re:      Whether a state employee
Austin,    Texas                                             may be reimbursed      for
                                                             use of public conveyance
Dear   Commissioner     Mouer:                               in headquarters  city.

    You have asked:

        May the Comptroller   of Public Accounts reimburse
        an employee of the State Securities  Board, traveling
        on official business withinbis  designated headquarters,
        for expenses actually incurred in ,using a public con-
        veyance?

    As an example of the type situation which gives rise to your request,            you
advise that one of your Dallas employees       drove his personal     car to the
Dallas County Courthouse on official business.         .While there, in connection
with Court proceedings      it became necessary    for him to make a hurried
trip to another part of the downtown business area, and return (about three
miles,  total).    Because of the time and expense incident to retrieving       his
car for the mission,     he took a taxicab.   The fare was $3.00,      which the
Comptroller     has refused to pay because the Comptroller       considers   Article       ,,
6823a.  V. T.C.S.,     to prohibit an employee traveling within his designated
headquarters     from receiving more for travel than would be allowed for the
use of a private automobile      - - 12$ per mile.

    Article   6823a ,is the Travel   Regulation     Act of 1959,   last   amended   in
1967.   Section 8 thereof reads:

             An employee whose duties customarily       require
        travel within his designated headquarters      may be
        authorized a local transportation   allowance for
        this travel.  Such allowance,   however,    shall never
        exceed the transportation   allowance for use of a
        privately owned,automobile    as Isset by the Legis-
        lature in the General Appropriations     Acts.



                                        p.   2083
The Honorable     Roy W.   Mouer,    page 2    (H-452)




    Section   10 of the Act reads:

              The provisions   of this Act shall not preclude
         reimbursement     of claims by officials or employees
         for use of public conveyances.’     Transportation   is
         authorized by courtesy cards for air.. rail and bus                    ;    .,.
         lines.
                                                                           .‘,      ,.
      The Travel Regulation Act of 1959 is tied to the General ApproRriations’
 Act.   The General Appropriations        Act for the 1974-75 biennium (Acts 1973.
 63rd Leg.,     R. S., p. 2203, ch. 659) defines “designated headquarters”        to
,include the corporate      limits of an employee’s   headquarters   city (R. 2203).
 It also provides that the maximum        rate of reimbursement    for official travel
 in an employee’s      private automobile shall be 12$ per mile,     and that “[a]n
 employee traveling by rented or public conveyance . . . is entitled to a
 transportation    allowance equal to the actual cost of necessary       transportation
 for performing     official business”   (p. 2204).

    In 1971 this office issued Attorney General Opinion M-978 to determine
for employees     customarily   required to travel within their designated, head-
quarters,    whether the Texas Rehabilitation     Commission’might      set monthly
transportation    allowances   ” ‘without the requirement   to report bus., fares.,
taxi fares’, car rentals,    and/or mileage for. use of personally    owned aut’o-
mobiles.   ’ ” After examining section 8 of Article 6823a.      and the then-ap’pli,c,able
Appropriations     Act provision,   the opinion concluded,   ” . . . [Y]ou are not
authorized to set a flat rate of transportation     allowance in lieu of transportation
expenses. ”

     That opinion did not conclude that the actual charges for taxi fares,    bus
fares,  or car rentals could not be reimbursed     to an employee who had used
such means in the necessary     discharge of official business if they happened
to exceed the amount that would be reimbursable       for personal car mileage.
It merely decided that a flat allowance   for estimated expenses in l.ieu of ’
actual expenses   could not be made to include all means of travel,    because
only the private car allowance could be calculated in that manner.

    As noted in Attorney General Constitutional   Convention Advisory      No. 8
(1974) where the charter of a private airplane was considered,     within the
contemplation  of the General Appropriation   Act involved here,“the   means     of
transportation is an element in the test of necessity.  ” If the use of the taxi
was reasonably   necessary  to the performance   of the employee’s   official




                                        p. 2084
                                                                            -.-,..-.              --.-___   ..-



 ..I   .   .




               The Honorable    Roy W.   Mouer,   page 3      (H-452)




               duty, and if he paid for it himself,  he is entitled to be reimbursed under
               Article 6823a,, V. T. C.S.,   whether or not the expense would have been
               less had he used his personal automobile.

                   Assuming    the necessity   of the expenses incurred,    in our opinion’your
               question should be answered affirmatively.        Section 8 of Article 6823a.
               V. T. C. S., is intended only to prevent profiteering      on the use of personally
               owned transportation.     It is not intended to curtail local travel by public
               conveyance   necessary   to the performance    of official business by a public
               employee.

                                           S UMMARY

                            An employee may be reimbursed      for actual expenses
                       necessarily   incurred in the performance   of the employee’s
                       official duty within his designated headquarters   while
                       using a public conveyance.

                                                           Very    truly yours,




                                                           Attorney    General         of Texas




               DAVID M. KENDALL,         Chairman
               Opinion Committee




.-

                                                      p.    2085